Case 20-17713-CMG          Doc 20    Filed 11/16/20 Entered 11/16/20 17:20:00            Desc Main
                                    Document      Page 1 of 3



MCMANIMON, SCOTLAND & BAUMANN, LLC
427 Riverview Plaza
Trenton, New Jersey 08611
(973) 681-7979
Joseph R. Zapata, Jr.
jzapata@msbnj.com
Attorneys for Andrea Dobin, Chapter 7 Trustee

                                                   UNITED STATES BANKRUPTCY COURT
 In re:                                            DISTRICT OF NEW JERSEY

 NYRLINE NICOLAS-PAUL,                             Case No. 20-17713 (CMG)

                             Debtor.               Chapter 7

                                                   The Honorable Christine M. Gravelle


                 APPLICATION OF ANDREA DOBIN, CHAPTER 7 TRUSTEE
                     IN SUPPORT OF ENTRY OF A CONSENT ORDER
               EXTENDING TIME TO OBJECT TO THE DEBTOR’S DISCHARGE

          Andrea Dobin, Chapter 7 Trustee (the “Trustee”) for Nyrline Nicolas-Paul (the “Debtor”),

hereby applies pursuant to D.N.J. LBR 9021-(b) for the entry of a Consent Order Extending Time

to Object to Discharge. In support thereof, the Trustee respectfully represents as follows:

          1.     On June 19, 2020, the Debtor filed a voluntary petition under Chapter 7 of Title 11

of the United States Code, 11 U.S.C. §§ 101, et. seq. See Dkt No. 1.

          2.     On June 20, 2020, the Trustee was appointed as Chapter 7 Trustee. The Trustee

qualified for and accepted such appointment.

          3.     On July 15, 2020, the Trustee conducted the First Meeting of Creditors pursuant to

11 U.S.C. § 341(a) (the “First Meeting”).

          4.     Based on the Debtor’s testimony at the First Meeting, the Trustee requested 6

months’ worth of bank statements to be able to trace the disposition of a lump sum “back pay”
Case 20-17713-CMG           Doc 20    Filed 11/16/20 Entered 11/16/20 17:20:00            Desc Main
                                     Document      Page 2 of 3



award and the Debtor’s substantial tax refund. A review of the statements the Trustee received

raised additional questions.

         5.       After reviewing the bank statements, the Trustee followed up with Debtor’s counsel

raising the following issues:

                  a.     The Debtor’s schedules list a bank account at South Jersey Federal Credit
                         Union. Copies of bank statements were not provided by the Debtor.

                  b.     The October 2019 Bank Statement for the Debtor’s bank account at Bank
                         of America reflects a $10,000 transfer to a savings account (ending 0232)
                         that was not listed on the Debtor’s schedules. The Debtor has further failed
                         to provide any copies of bank statements for that account.

                  c.     The bank statements that were provided by the Debtor reflect a lot of
                         transactions through Zelle. The Debtor was requested to provide a print-
                         out of the Zelle account for at least the one year prior to the bankruptcy
                         filing, through August 10, 2020, but has failed to provide the same.

         6.       On August 10, 2020, the Trustee sent an email to Debtor’s counsel for an

explanation as to the above issues and have not received a response to the same. Subsequent emails

have likewise been sent to Debtor’s counsel and the Debtor has failed to provide an explanation or

documents in response to the same.

         7.       On September 9, 2020, a motion was filed seeking to extend the deadline to object

to the Debtor’s discharge, on the Trustee’s behalf, as well as, on behalf of the Office of the United

States Trustee.

         8.       On October 6, 2020, the Court entered an order extending the deadline for the

Trustee and the Office of the United States Trustee to object to discharge to December 13, 2020.

         9.       The Debtor has consented to an extension of the time for the Trustee and the Office

of the United States Trustee to object to discharge until February 12, 2021. This consent is

memorialized by Debtor’s counsel’s execution of the proposed Consent Order submitted

simultaneously herewith.



                                                   2
4818-7227-1314, v. 1
Case 20-17713-CMG        Doc 20    Filed 11/16/20 Entered 11/16/20 17:20:00       Desc Main
                                  Document      Page 3 of 3



        WHEREFORE, the Trustee respectfully requests that the proposed Consent Order

submitted herewith be entered as an Order of this Court.

                                            Respectfully,

                                            MCMANIMON, SCOTLAND & BAUMANN, LLC
                                            Attorneys for Andrea Dobin
                                            Chapter 7 Trustee

                                             By:     /s/ Joseph R. Zapata, Jr.
Dated: November 16, 2020                            JOSEPH R. ZAPATA, JR., ESQ.




                                               3
4818-7227-1314, v. 1
